Exhibit 10.5

Execution Version

December 20, 2016

Ladies and Gentlemen:

This letter agreement (“Letter Agreement”) is entered into as of December 20,
2016 by and among KLR Energy Acquisition Corp., a Delaware corporation (“KLRE”),
KLR Energy Sponsor, LLC, a Delaware limited liability company (“KLR Sponsor”)
and Rosemore, Inc., a Maryland corporation (“Rosemore”). Reference is made to
that certain Business Combination Agreement, dated as of December 20, 2016 (as
it may be amended, supplemented or otherwise modified, the “Business Combination
Agreement”), by and between KLRE and Tema Oil and Gas Company, a Maryland
corporation. All capitalized terms used but not defined herein shall have the
meanings ascribed to them in the Business Combination Agreement. In connection
with the Business Combination Agreement and the Transactions contemplated
thereby (including, for the avoidance of doubt, the Equity Financing), KLRE, KLR
Sponsor and Rosemore hereby agree as follows:

 

  1. Backstop.

 

  a. In connection with the execution of those certain Subscription Agreements
dated as of the date hereof by and among KLRE, KLR Sponsor and certain other
signatories thereto (collectively, the “Subscription Agreement”) and the
Business Combination Agreement, KLR Sponsor and Rosemore have agreed to
purchase, under certain circumstances, shares of Class A Common Stock and/or
Series A Preferred Stock (as such terms are defined in the Subscription
Agreement) as set forth herein.

 

  b. In the event that, as of the closing of the Offer, the stockholders of KLRE
have elected to cause KLRE to redeem in excess of 2,455,596 Offering Shares in
the aggregate in connection with the Offer, KLR Sponsor and Rosemore hereby
agree to purchase, or cause to be purchased (in accordance with applicable
Federal Securities Laws), in the aggregate (such shares to be purchased 11% by
KLR Sponsor and 89% by Rosemore) a number of shares of Class A Common Stock
and/or Series A Preferred Stock (divided between each class of securities as KLR
Sponsor or Rosemore may elect in its sole discretion, it being understood that
any shares of Series A Preferred Stock will not be accompanied by shares of
Class F Common Stock or KLRE Warrants) from KLRE having a value equal to the
product of (i) the aggregate number of shares of Class A Common Stock redeemed
in the Offer minus 2,455,596, and (ii) $10.40, but which shares of Class A
Common Stock and/or Series A Preferred Stock shall not exceed an aggregate value
of $20,000,000. For purposes of valuing the shares of Class A Common Stock
and/or Series A Preferred Stock purchased by, or caused to be purchased by, KLR
Sponsor and Rosemore pursuant to the immediately preceding sentence, shares of
Class A Common Stock shall be purchased for and have a value equal to $10.40 per
share and shares of Series A Preferred Stock shall be purchased for and have a
value equal to $1,000 per share.

 

  2. Warrants. KLR Sponsor hereby agrees to transfer to Rosemore 750,000 KLRE
Warrants held by KLR Sponsor at, and contingent upon the consummation of, the



--------------------------------------------------------------------------------

  Closing, in lieu of the transfer by KLR Sponsor of such KLRE Warrants to KLRE
for cancellation and the reissuance of such KLRE Warrants by KLRE to Rosemore as
an inducement payment pursuant to this Letter Agreement.

 

  3. Share Reallocation. On the second anniversary of the Closing Date,
(i) (A) KLRE shall cancel a number of shares of Class A Common Stock held by KLR
Sponsor equal to the Reallocated Share Number and (B) KLRE shall issue a number
of shares of Class A Common Stock to Rosemore equal to the Reallocated Share
Number and (ii) solely in the event the Hypothetical Year One Share Number is
greater than the Reallocated Share Number, (A) KLRE shall cancel a number of
shares of Class A Common Stock held by KLR Sponsor equal to the True-Up Share
Number and (B) KLRE shall issue a number of shares of Class A Common Stock to
Rosemore equal to the True-Up Share Number. From the date hereof until second
anniversary of the Closing Date, KLR Sponsor shall retain a number of shares of
Class A Common Stock equal to the Hypothetical Year One Share Number, or, in the
event KLR Sponsor chooses to sell all or any portion of such shares of Class A
Common Stock, KLR Sponsor shall retain and shall not distribute any funds
obtained from the sale, transfer or other disposition of such shares of Class A
Common Stock.

 

  4. Definitions. As used in this Letter Agreement, the following definitions
shall apply:

 

  a. “Acquisition Percentage” means a percentage equal to, as of any date of
determination, if as of such date KLRE and its Subsidiaries have consummated
acquisitions of oil and gas properties with an aggregate purchase price equal to
(i) $40,000,000 or more, but in any event less than $125,000,000, 25%;
(ii) $125,000,000 or more, but in any event less than $250,000,000, 33%;
(iii) $250,000,000 or more, but in any event less than $375,000,000, 66% and
(iv) $375,000,000 or more, 100%; provided, however, that in the event that
(A) any acquisition is presented to the Board of Directors of KLRE, (B) the
Board of Directors of KLRE fails to approve such acquisition or any financing
activities necessary to consummate such acquisition and (C) each member of the
Board of Directors of KLRE not appointed by Rosemore or any of its Affiliates
votes for such acquisition or any such financing activities, the “Acquisition
Percentage” for all purposes of this Letter Agreement shall be equal to 100%.

 

  b. “Class A VWAP Price” means the volume weighted average price of a share of
Class A Common Stock for all trading days during the period beginning on and
including the Closing Date and ending on and including the trading day prior to
the one year anniversary of the Closing Date.

 

  c. “Discount Percentage” means, as of the first anniversary of the Closing
Date, 100% minus the greater of (i) the DJIA Percentage and (ii) the WTI
Percentage; provided that in the event that both the DJIA Percentage and the WTI
Percentage equal 0%, the “Discount Percentage” for all purposes of this Letter
Agreement shall be equal to 100%.

 

- 2 -



--------------------------------------------------------------------------------

  d. “DJIA Percentage” means the percentage obtained by dividing (i) (A) the
closing price of the Dow Jones Industrial Average on the Closing Date minus
(B) the average closing price of the Dow Jones Industrial Average for the period
beginning on the Closing Date and ending on the date that is twelve months from
the Closing Date by (ii) the closing price of the Dow Jones Industrial Average
on the Closing Date; provided that if the calculation described in clause (i) of
this definition results in zero or a negative number, the “DJIA Percentage” for
all purposes of this Letter Agreement shall be equal to 0%.

 

  e. “Final Class A VWAP Price” means the volume weighted average price of a
share of Class A Common Stock for the 20 trading days ending on and including
the trading day prior to the second anniversary of the Closing Date.

 

  f. “Hypothetical Year One Share Number” means an amount equal to the
Reallocated Share Number calculated, solely for purposes of this definition, as
of the first anniversary of the Closing Date.

 

  g. “Promote Shares” means a number of shares of Class A Common Stock equal to
(i) (A) the number of shares of Class A Common Stock issued to KLR Sponsor at
the Closing upon conversion of the Class F Common Stock held by KLR Sponsor (as
adjusted pursuant to the Amended and Restated Certificate of Incorporation of
KLRE, including to take into account the Equity Financing) minus (B) the number
of shares of Class A Common Stock transferred to the Subscribers (as defined in
the Subscription Agreement) pursuant to the Subscription Agreement minus (C) the
number of shares of Class A Common Stock to be distributed by KLR Sponsor to its
members, directors and officers in connection with the Closing as described in
the KLRE SEC Documents minus (D) the number of shares of Class A Common Stock
required to be transferred by KLR Sponsor pursuant to the limited liability
company agreement of KLR Sponsor upon consummation of the Transactions
multiplied by (ii) 45%.

 

  h. “Reallocated Share Number” means, as of the second anniversary of the
Closing Date, (i) in the event the Acquisition Percentage as of such time is
less than 100%, an amount equal to the product of (A) the number of Promote
Shares multiplied by (B) 100% minus the Acquisition Percentage as of such time
multiplied by (C) the VWAP Percentage and (ii) in the event the Acquisition
Percentage as of such time is equal to 100%, an amount equal to zero.

 

  i. “True-Up Share Number” means the quotient obtained by dividing (i) (A) the
Hypothetical Year One Share Number minus the Reallocated Share Number multiplied
by (B) $1.00 by (ii) the Final Class A VWAP Price.

 

- 3 -



--------------------------------------------------------------------------------

  j. “VWAP Percentage” means a percentage equal to, as of the one year
anniversary of the Closing Date, (i) if the Class A VWAP Price at such time is
equal to or greater than $10.40 multiplied by the Discount Percentage, 0%,
(ii) if the Class A VWAP Price at such time is greater than or equal to $9.60
multiplied by the Discount Percentage but less than $10.40 multiplied by the
Discount Percentage, 20%, (iii) if the Class A VWAP Price at such time is
greater than or equal to $8.80 multiplied by the Discount Percentage but less
than $9.60 multiplied by the Discount Percentage, 40%, (iv) if the Class A VWAP
Price at such time is greater than or equal to $8.00 multiplied by the Discount
Percentage but less than $8.80 multiplied by the Discount Percentage, 60%,
(v) if the Class A VWAP Price at such time is greater than or equal to $7.20
multiplied by the Discount Percentage but less than $8.00 multiplied by the
Discount Percentage, 80%, and (vi) if the Class A VWAP Price at such time is
less than $7.20 multiplied by the Discount Percentage, 100%.

 

  k. “WTI Percentage” means the percentage obtained by dividing (i) (A) the
daily Cushing, Oklahoma West Texas Intermediate closing spot price (as published
by the U.S. Energy Information Administration) as of the Closing Date minus
(B) the average of the daily Cushing, Oklahoma West Texas Intermediate closing
spot prices (as published by the U.S. Energy Information Administration) for the
period beginning on the Closing Date and ending on the date that is twelve
months from the Closing Date by (ii) the daily Cushing, Oklahoma West Texas
Intermediate closing spot price (as published by the U.S. Energy Information
Administration) as of the Closing Date; provided that if the calculation
described in clause (i) of this definition results in a negative number, the
“WTI Percentage” for all purposes of this Letter Agreement shall be 0%.

 

  5. Conditions to Effectiveness; Termination. The provisions set forth in this
Letter Agreement shall take effect, and are conditioned in all respects, on the
Closing of the Transactions contemplated by the Business Combination Agreement.
In the event that the Business Combination Agreement is terminated in accordance
with Section 8.1 of the Business Combination Agreement, this Letter Agreement
shall terminate without any further action by KLRE, KLR Sponsor or Rosemore and
shall be of no further force or effect.

 

  6. Miscellaneous.

 

  a. Notwithstanding anything to the contrary provided in this Letter Agreement,
KLRE, Rosemore and KLR Sponsor shall not issue, sell, convey, transfer, assign
or deliver any equity securities or equity-linked securities in KLRE
(i) contrary to applicable Law, including Federal Securities Laws or any
applicable state securities or “blue sky” or takeover Laws, or (ii) which would
require a vote of the holders of the Class A Common Stock.

 

- 4 -



--------------------------------------------------------------------------------

  b. This Letter Agreement may be amended only by a written instrument executed
by KLRE, Rosemore and KLR Sponsor.

 

  c. This Letter Agreement shall be binding upon and shall inure to the benefit
of the parties hereto and their respective successors and assigns; provided,
that no party shall be entitled to assign or delegate any of its rights or
duties hereunder without first obtaining the express prior written consent of
each other party hereto, such consent not to be unreasonably withheld.

 

  d. This Letter Agreement shall be governed by and construed in accordance with
the laws of the State of Delaware, without regard to principles of conflicts of
law. With respect to any legal action or proceeding arising under this letter
agreement, each party hereto (i) waives its right to trial by jury and
(ii) submits to the non-exclusive jurisdiction of federal and state courts
sitting in Wilmington, Delaware.

 

  e. This Letter Agreement may be executed in multiple counterparts and by
different parties hereto in separate counterparts, each of which, when so
executed and delivered, shall be deemed to be an original and all of which
counterparts, when taken together, shall constitute but one and the same letter
agreement. The exchange of copies of this Letter Agreement and of signature
pages hereto by facsimile or electronic mail in portable document format shall
constitute effective execution and delivery of this letter agreement. Signatures
of the parties transmitted by facsimile or electronic mail in portable document
format shall be deemed to be the parties’ original signatures for all purposes.

[Remainder of page intentionally left blank.]

 

- 5 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Letter Agreement to be
signed by its respective officer thereunto duly authorized, all as of the date
first written above.

 

KLR ENERGY ACQUISITION CORP. By:  

/s/ Gary C. Hanna

Name:   Gary C. Hanna Title:   Chief Executive Officer KLR ENERGY SPONSOR, LLC
By:  

KLR Group Investments, LLC,

its managing member

By:  

/s/ Edward Kovalik

Name:   Edward Kovalik Title:   Manager

SIGNATURE PAGE TO LETTER AGREEMENT



--------------------------------------------------------------------------------

ROSEMORE, INC. By:  

/s/ Paul Ebner

Name: Paul Ebner Title: President and Chief Executive Officer

SIGNATURE PAGE TO LETTER AGREEMENT